      Case 1:15-cv-00211-LGS-SDA Document 833 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
SYNTEL STERLING BEST SHORES                                  :
MAURITIUS LIMITED, et al.,                                   :
                                                             :    15 Civ. 211 (LGS)
              Plaintiffs/Counterclaim-Defendants, :
                                                             :         ORDER
                           -against-                         :    (Plaintiffs’ MIL 11)
                                                             :
THE TRIZETTO GROUP., et al.,                                 :
                                                             :
              Defendants/Counterclaim-Plaintiffs. :
------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Plaintiffs/Counterclaim-Defendants Syntel Sterling Best Shores Mauritius Limited and

Syntel, Inc. (together, “Syntel”) move in limine (Dkt. No. 744) to preclude the Facets

documentation Defendants/Counterclaim-Plaintiffs The TriZetto Group, Inc. and Cognizant

Technology Solutions Corp. (“Defendants”) relied on in opposition to Syntel’s summary

judgment motion regarding the Data Dictionary because it does not constitute business records

under Federal Rule of Evidence 803(6).

        Syntel seeks to preclude two documents, the “Facets Data Dictionary Guide” and “Facets

5.01 Physical Package Document” on the ground that they are hearsay and not subject to the

business records exception to the hearsay rule. See Fed. R. Evid. 803(6).

        Syntel has not shown that the documents are hearsay -- an out-of-court statement offered

for the truth of the matter asserted -- as neither party expressly states whether any statement in

the documents is expected to be offered for the truth of that statement. If the documents are

hearsay requiring an exception to the hearsay rule to be admitted, the Court previously found on

summary judgment that the two documents were admissible as business records, as Syntel
      Case 1:15-cv-00211-LGS-SDA Document 833 Filed 09/30/20 Page 2 of 2




admits. See Dkt. No. 608 at 8-9. The finding of admissibility is thus binding as “law of the

case.” Syntel challenges that finding as “contrary to controlling law.”

        No later than October 6, 2020, Defendants shall file either (a) a certification pursuant to

Rule 803(6)(D) to provide the business record foundation for the admissibility of the two

documents if they are to be used for the truth of the matter asserted in the documents, or (b) a

letter explaining why such certification is unnecessary.

       For these reasons, it is ORDERED that Syntel’s motion in limine No. 11 as to the

admissibility of the “Facets Data Dictionary Guide” and the “Facets 5.01 Physical Package

Document” is RESERVED.

Dated: September 30, 2020
       New York, New York




                                                 2
